Citation Nr: 1313325	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  03-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for bilateral ankle disabilities, to include as secondary to service-connected bilateral plantar fasciitis disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1994, to include combat operations in Somalia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, that denied the Veteran's claims of entitlement to service connection for bilateral knee and ankle disabilities.  This appeal was previously before the Board in April 2005, August 2006, October 2007, May 2009, and March 2011; on each occasion, it was remanded for additional development.  In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2012).  Unfortunately, as will be explained below, current circumstances require additional remand of these issues prior to appellate review, in order to afford the Veteran full due process.

In March 2005 the Veteran testified via videoconference before a Veterans Law Judge who is no longer employed by the Board.  He was subsequently offered and accepted another hearing, and in March 2008 testified in person before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.


This appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board requested an opinion from VHA in July 2012 to assist it in deciding the Veteran's claims and received a response in September 2012.  In pertinent part, the Board requested that the VHA clinician answer the following question: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's knee and ankle disabilities (address each diagnosis) are causally related to his period of active service, to include the injuries sustained as a result of service duties involving jumping from helicopters, and running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 pound packs?  

The physician's response to this question was, "I cannot render [an] adequate opinion without resorting to mere speculation."  The physician explained this answer and noted that the documentation in the Veteran's chart was vague in determining exactly the diagnosis of bilateral knees and ankle conditions.  The physician acknowledged the Veteran's competence to describe his own symptoms, but noted that the Veteran did not explain any relationship of pain in the right ankle or right knee related to a past fracture or karate injury.  The physician continued by stating that there was no explanation of why the Veteran stated no problems in the knee in the past in 2001 when he had the karate injury.  The physician indicated that without this information, he would have to speculate as to what the Veteran's diagnosis is and what the cause of that diagnosis is.  The physician further commented that a 2005 examination noted full range of motion of the knees and ankles without any significant swelling.  In light of the foregoing, the physician recommended that the Veteran be further evaluated to include an up-to-date physician examination and "more importantly a detailed history of his symptoms, the onset of his symptoms, the injuries after the military to include fracture of the right ankle and karate injury of the right knee and detailed x-ray evaluation."

The Court of Appeals for Veterans Claims (Court) in Jones v. Shinseki, evaluated the adequacy of a medical opinion wherein the examiner stated that he could not opine as to the etiology of a Veteran's disability without "resort to speculation."  
23 Vet. App. 382, 389 (2010).  The Court concluded that for an examination which includes a statement of inability to provide an etiology opinion to be adequate, "it must be clear" that the inability to provide such an opinion is based upon "all due diligence in seeking relevant medical information," and not the "first impression of an uniformed examiner."  Id.  The Court found that in making this assessment, 
VA should determine whether the examiner's opinion was based upon a lack of expertise to render such an opinion, or whether there is additional testing or information available that would allow the examiner to make an opinion.  Id. 390.  The Court has also stated that the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App. at 390.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  

In this case, the VHA physician indicated that two additional pieces of information would assist in providing an opinion.  These are a statement from the Veteran and further medical examination, to include a detailed history and diagnostic testing.  
As such, the Board finds a remand is necessary for additional development.  

Additionally, while on remand, current VA medical treatment records must be obtained.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees). Since the Board's July 2012 VHA opinion request, VA treatment records have been uploaded in the Virtual VA eFolder, which is a secure database containing a paperless version of the Veteran's claims file.  These VA treatment records contain, among other things, a problem list from approximately December 2012 noting "pain in joint involving ankle and foot (ICD-9-CM 719.47)" and an April 2012 podiatry brief operation note, which indicates a procedure of plantar fascia release of the left foot was performed.  These treatment records suggest that the Veteran is still receiving treatment from VA.  The treatment records contained in Virtual VA appear to span from September 2011 to December 2012.  The Board notes that the last supplement statement of the case issued in August 2011 indicates that VA treatment records as recent as March 2011 have been considered by the AOJ.  
As such, the new treatment records in Virtual VA have not yet been considered by the AOJ.  38 C.F.R. § 20.1304(c) (2012); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to provide additional information concerning his right knee and ankles disabilities on appeal.  Highlight how the September 2012 VHA clinician indicated that additional evidence is need from the Veteran, to include an explanation of any relationship of pain in the right ankle or right knee related to a past fracture or karate injury and why the Veteran stated he had no problems in the knee in 2001 when he had the karate injury.  Offer the Veteran an opportunity to provide a response.

2.  Obtain updated VA treatment records for the Veteran from the Columbia VA Medical Center or any other appropriate VA facility.  Associate the obtained records with the Veteran's paper claims file, or uploaded into the Veteran's eFolder contained in the Virtual VA system.  If, after making the required amount of requests to obtain the above records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum.  The Veteran should be notified of any inability to obtain records in accordance with 38 C.F.R. § 3.159(e)(1), to include the following information:  
(i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  After completing all requested action in paragraphs 1-2 above, arrange for the Veteran to undergo an examination to ascertain the nature and etiology of his bilateral knee and ankle disabilities.  The examiner should review the claims file and a copy of this Remand in conjunction with conducting the examination and should note such review in the report.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must perform a physical examination and take a detailed history of the Veteran's symptoms, the onset of his symptoms, and the injuries after the military to include fracture of the right ankle and karate injury of the right knee.  Additionally, all necessary tests should be conducted.  The Board specifically requests that 
X-rays (or other appropriate diagnostic test) be taken of the Veteran's bilateral knees and ankles.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's knee and ankle disabilities (address each diagnosis) are causally related to his period of active service, to include the injuries sustained as a result of service duties involving jumping from helicopters, and running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 pound packs?  

NOTE:  For purposes of answering the above question, the examiner should accept as true the Veteran's statements regarding his in-service duties involving jumping from helicopters, running, marching, and general travel over large areas of land, including hills, mountains, and valleys, while carrying 60 to 100 pound packs, as consistent with his military occupational specialty of fighting vehicle infantryman.  The examiner should also consider, as appropriate, private treatment records dated in December 1994 noting that the Veteran was in a motor vehicle accident and injured his right ankle. 

A thorough explanation, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  Then, readjudicate the claims for service connection for bilateral knee and ankle disabilities considering all evidence of record, to include any added since the August 2011 supplement statement of the case.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case, and allow an opportunity for a response.  Thereafter, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


